 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeingarten Food Center of Tenn.,Inc.andRetail Clerks Inter-national Association,Local Union No. 1529,AFL-CIO.CaseNo. 26-CA-1192.December 26, 1962DECISIONAND ORDEROn May 4, 1962, Trial Examiner Phil Saunders issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Intermediate Report.Thereafter,the General Counsel and the Union t filed exceptions to the Inter-mediate Report, together with supporting briefs.The Respondentfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, but only for the reasons set forth below.On October 14, 1962, Respondent sold five of its six stores in theMemphis, Tennessee, area, and terminated the employment of all itsemployees at these locations.Respondent did not bargain with theUnion 2 about its decision to sell the five stores in question, but did, onOctober 14, seek to discuss with the Union its plans for granting sev-erance pay to the employees, and for rehiring certain of them at itssole remaining store.Respondent requested the Union's help in deter-mining the seniority of the employees involved, as well as their fitnessfor various jobs, and in avoiding other mistakes relative to the trans-fers.The Union did not dispute Respondent's arrangements, but re-fused to offer its assistance, as requested.The complaint alleges that Respondent violated Section 8 (a) (1) and(5) by the aforesaid conduct.The Trial Examiner found no unlaw-ful refusal to bargain, and therefore recommended dismissal of thecomplaint.1.For the reasons set forth in Member Rodgers' dissent inTown J,Country Manufacturing Company, Inc., et al.'Member Rodgers1We find theUnion's motion to reopen the recordto be without merit.z RetailClerks InternationalAssociation,Local Union No. 1529, AFL-CIO, the Charg-ing Party herein, had been certified in 1954 as collective-barraiuinr representative ofRespondent's employees in an appropriate unit.3136 NLRB 1022.140 NLRB No. 25. WEINGARTEN FOOD CENTER OF TENN., INC.257agrees with the Trial Examiner's conclusion.He would, therefore,like the Trial Examiner, dismiss the complaint in its entirety.2.Member Fanning would also dismiss the complaint, but for dif-ferent reasons.Member Fanning, like his dissenting colleague, is ofthe view that an employer must bargain with the representative of itsemployees about a decision to discontinue operations.'However, theGeneral Counsel did not argue such a violation before the TrialExaminer in this case, and specifically declined to take exception tothe Trial Examiner's finding on this point, in his brief to the Board 5Under these circumstances, Member Fanning does not believe heshould find a violation based on theTown c Countryrationale, orconsider such conduct in passing on Respondent's alleged refusal tobargain.The General Counsel is, under the Act, given final authorityin the prosecution of complaints before the Board.6He chose to re-move this theory of the complaint from the Trial Examiner's con-sideration prior to the preparation of the Intermediate Report, andnow states that, under these circumstances, he deems it "inappropriate"to file a specific exception to this finding.Granted that this case,properly framed, might well warrant application of theTown &Countryrationale, Member Fanning does not believe the Board shouldconsideror apply this theorysua sponte-asthe dissent appears to do,or asthe General Counsel at one point seems to urge. Such an ap-proach would, in Member Fanning's opinion, not give the Respondentadequate notice as to the theory on which the General Counsel is try-ing this case, and would deprive Respondent of the normal opportunityto litigate or argue its position before the Trial Examiner and theBoard.Member Fanning does not, therefore, find Respondent re-fused to bargain about its decision to sell, without in any way agree-ing with the Trial Examiner's disposition on the merits of this issue?Nor would Member Fanning find that Respondent refused to bar-gainconcerning theeffectsof its business disruption.As noted above,Respondent informed the Union of its plans to transfer employees andgrant severance pay, and requested assistance from the Union.TheUnion declined to offer assistance, and made no request of its own forfurther bargaining. In these circumstances, Member Fanning findsthat Respondent has satisfied its obligation to meet and bargain withthe Union, in the respects covered by the complaint and the excep-* See Member Fanning's position in the originalFibreboard Paper Products Corporationdecision,130 NLRB 1558, and in the reconsidered decision,138 NLRB 550,as well as hisposition inTown & Country,supra.5The General Counsel states in his brief:"General Counsel made no contention to theTrial Examiner that Respondent was under a statutory obligation to bargain as to itsdecision to sell five of its stores and discharge its employeesHaving taken this posi-tion, it was deemed inappropriate to file a specific exception to the failure of the TrialExaminer to find a violation in Respondent's omission to bargain concerning its aforesaiddecision."6 See Section 3(d) of the Act.7 See ColonialFashions,Incorporated,110 NLRB 1197, 1198. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions.He therefore agrees with Member Rodgers' conclusion to dis-miss the complaint in its entirety.[The Board dismissed the complaint.]MEMBER BROWN, dissenting :I dissent from the majority decision dismissing this case.The dis-missal is not warranted by the facts and is contrary to applicable law.The Union has been the certified bargaining representative of Re-spondent's employees since 1954. Its last contract with the Respondentwas due to expire on June 19, 1961.Negotiations for a contract tocover Respondent's stores in the Memphis area began on May 30,1961.On August 16, after five bargaining sessions, Respondent re-quested, and the Union agreed to, a 30-day suspension of negotiations.Bargaining was resumed on September 21.On September 29, Re-spondent entered into a contract to sell five of the six stores compris-ing the unit represented by the Union. The negotiations for the saleof these stores took place while collective-bargaining negotiations werein progress.Also during this period, the Union's chief negotiatorasked Respondent's bargaining representative, who was Respondent'sdirector of personnel and industrial relations, about then currentrumors that Respondent was going to sell the stores in question andwas assured by the mentioned Respondent representative that he waswithout knowledge of any such move.On October 7, the Unionand Respondent signed a collective-bargaining agreement incorporat-ing the terms agreed to on September 21. On October 14, the Re-spondent executed the final documents for the sale of the stores.Re-spondent then advised the Union's negotiator of the sale of the storesand handed him a document addressed to the employees of the fivementioned stores notifying those employees of their termination as ofthe close of the day (October 14) and of the fact that they wouldreceive, together with their final paycheck, an additional check as atoken of appreciation for past services.Respondent asked the Unionto assist in the selection of employees who would continue as employeesin the single remaining store but the Union refused assistance in thisconnection.The October 7 contract contains no provisions for sev-erance pay.These facts, in my opinion, call for a finding that Respondent didnot fulfill its duty to bargain under the Act. For Respondent's con-duct at every turn was the very antithesis of its bargaining obliga-tion under the Act.Thus, while in the process of concluding anagreement with the Union purporting to cover six stores, Respondentwas busily engaged in negotiating the sale of five of the stores.Whenthe Union sought to ascertain the truth or falsity of rumors aboutan impending sale of the stores, the true situation was withheld fromit.Successful in concealing the facts, Respondent proceeded to dis- WEINGARTEN FOOD CENTER OF TENN., INC.259pose of the five stores without any consultation with the bargainingrepresentative of the affected employees.The sale was then an-nounced to the Union as a fait accompli, without opportunity af-forded to bargain as to its effect upon employees.Respondent soughtonly to involve the Union in the selection of the employees who shouldbe retained.No assistance was solicited for determining the fate ofthose more seriously affected by the sale of the stores, namely, thosewho were to be terminated at the close of the day. Their fate, likethe sales contract, had been unilaterally sealed when announced to theUnion.Clearly, Respondent's entire course of conduct was lacking ingood faith, beginning with its undercover negotiations to sell the.stores, proceeding to the unilateral disposition of the stores, and con-cluding without a bona fide, timely invitation to the Union to con-sult about the sale's effect upon employees.Unlike my colleague, Member Fanning, I do not consider myselfprecluded from relying upon the unilateral decision to sell the storesin passing upon the allegations of the complaint.The complaint al-leges that Respondent violated Section 8(a) (5) of the Act since aboutSeptember 27, 1961, because at no time prior to selling the stores,and not even while negotiating a contract with the Union, did Re-spondent consult with or even advise the Union of the impending saleand also because Respondent terminated the employment of its em-ployees and paid them severance pay without notice to or consulta-tion with the Union.The evidence adduced at the hearing in con-nection with these allegations of the complaint amply support suchcharges.In fact, the sale of the stores without consultation withthe Union was a fact admitted by Respondent.With full under-standing that this was an issue posed by the complaint, the Respond-ent, in its brief to the Trial Examiner, contended that it did not therebyviolate the Act because the cases "clearly establish that an employerdoes not violate Section 8(a) (5) of the Act by refusing to negotiatewith a Union regarding the sale of its business if such sale is madefor bona fidereasons."Respondent's position, like that of MemberRodgers herein, does not, of course, accord with theTown & Countryline of cases which should govern the disposition of this case.In his brief to the Trial Examiner which followed the hearing anddevelopment of the record described above, the General Counsel, re-lying upon the originalFibreboarddecision, chose not to argue thatRespondent was required to consult with the Union about its decisionto sell the five stores.Having assumed that position, the GeneralCounsel has deemed it "inappropriate" to file a "specific" exceptionto the Trial Examiner's failure to base a violation upon Respondent'sunilateral decision to sell.At the same time, the General Counselhas filed exceptions to the Trial Examiner's failure to conclude thatRespondent engaged in the unfair labor practices alleged in the com-681-49 2-63-vol. 140--18 260DECISIONSOF NATIONAL LABOR RELATIONS BOARDplaint.And he argues that his failure to file a "specific" exceptionshould not preclude the Board from finding, consistently withTowncl3Country,that Respondent violated Section 8(a) (5) by its failureto consult with the Union with respect to the sale of stores. Inaddition, he continues to insist that the circumstances attending thesale of the stores pointedly demonstrate Respondent's lack of goodfaith during bargaining.Faced with these facts, I cannot find thatthe matter of Respondent's unilateral decision to sell has been removedas an issue in this case.On the basis of the foregoing, and under applicable legal principles,I dissent from my colleagues' failure to hold the Respondent in vio-lation of Section 8(a) (5) as alleged in the complaint.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe unfair labor practice charges on which the complaint herein is based werefiled on December 11, 1961, and January 31, 1962, respectively.The complaint wasissued on January 26, 1962, and an amendment to the complaint was issued onFebruary 1, 1962.This case was heard by Trial Examiner Phil Saunders at Memphis, Tennessee,on March 6, 1962. The General Counsel and Weingarten Food Center of Tenn.,Inc., herein called the Respondent or the Company, were represented by counsel, andallpartiesparticipated fully in the hearing.Both the General Counsel and theRespondent submitted briefs, and they have been duly considered by me in arrivingatmy findings and recommendations herein.It is alleged in the complaint that on or about September 27, 1961,' Respondententered into negotiations for the sale of five of its seven stores in the Memphis area,and that the sale of thesestoreswas then consummated on October 14; and thaton October 14 the Company terminated the employment of all its employees andpaid them a week's wages as severance pay. It is also alleged in the complaint thatprior to and during the Respondent's negotiations for the sale of its stores, theCompany and the Union were engaged in negotiations for a new collective-bargainingagreement, and that a bargaining contract between the parties was executed onOctober 7.It is further alleged by the General Counsel that at no time prior to the sale ofits storesdid the Company notify, consult, or advise the Union of the sale or givethe Union an opportunity to meet and discuss conditions of employment, that theRespondent terminated employees without notice or consultation with the Union,and that since September 27 the Company, by these acts, has refused to bargaincollectively with the Union as the exclusivebargainingrepresentative.All of suchconduct is alleged to be in violation of Section 8(a)(5) and (1) of the NationalLabor Relations Act.The Respondent's answer denies all of the alleged violations.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSince the allegations of the complaint of the facts upon which the jurisdiction ofthe Board is predicated are admitted in the answer, I find that during the past 12months, the Respondent, in the course and conduct of its business operations, hada gross volume of business in excess of $500,000 from the sale and distribution ofits products.During the same period the Respondent received goods valued in excessof $10,000 directly from suppliers located outside the State of Tennessee.I find, therefore, that the Respondent is engaged in "commerce" and in operations"affecting commerce" as those terms are defined in Section 2(6) and (7) respectively,of the National Labor Relations Act, as amended, herein called the Act, and that itwill effectuate the policies of the Act to assert jurisdiction over the Respondent.1All datesherein are 1961 unless specifically stated otherwise. WEINGARTEN FOOD CENTER OF TENN., INC.261II.THE LABOR ORGANIZATION INVOLVEDRetail ClerksInternationalAssociation, Local Union No. 1529, AFL-CIO,hereincalledthe Union,is a labor organizationas definedin Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background, events, and issuesThe record in this case establishes that in 1954 a majority of employees, in aproperly designated unit, selected the Union as their representative for the purposeof collective bargaining, and that the Union shortly thereafter was so certified bythe Board.The record further reveals that in a period prior hereto the Companyand the Union had a collective-bargaining agreement covering Respondent's retailgrocery stores located in Memphis, and which contract expired on June 19, that theparties commenced negotiations on a new collective-bargaining agreement on May 30,and that such negotiations continued until September 21 .2 It was also establishedthat:M. M. Rochester, Respondent's director of personnel and industrial relations,represented Respondent in all such meetings, and that Leon Sheppard, the Union'ssecretary-treasurer, represented the Union in all such meetings; the final negotiationmeeting was held in the presence of a mediator from the Federal Mediation andConciliation Service on September 21; and a complete agreement was reached bythe parties on all contract provisions to be included in the contract during thismeeting on September 21. The contract was finally executed and signed on October 7in accordance with the terms reached during the meeting of September 21.Itwas also established that: On September 29 the Company and the Pic-Pac FoodStores, Inc., entered into an earnest money contract for the proposed sale of fiveof the Respondent's six stores; 3 on October 14 the Company notified the Union that ithad sold five stores to Pic-Pac; the Company retained certain employees which wereneeded for the operation of its one remaining store; and the Company paid all em-ployees terminated a severance pay in an amount equal to 1 week's wages.The General Counsel doesnotcontend that the Respondent was required to bargaincollectively about the decision to sell its five stores.Certainly it is well-settled lawthat the establishment by the Board of an appropriate bargaining unit does not pre-clude an employer, acting in good faith, from making certain changes in his businessstructure without first consulting the representative of the affected employees.Thereis no real issue here in this respect and, as aforestated, it is conceded that the Com-pany had this right.However, the General Counsel does contend that the Re-spondent's notification to the Union and the employees on October 14 relative to thesale of its five Memphis stores, and the announcement, in a written and previouslyprepared letter, that the Respondent would give employees severance pay upon theirtermination, were unilateral acts by the Company in violation of the Act. The Gen-eral Counsel further states that the Union was given no real opportunity to bargainwith respect to the contemplated change as it affected employment, and that thenotification given on October 14 is not the notice contemplated by the Act.TheRespondent states in its answer that on October 14, as a result of the sale, and afterconferring with the Union, the Company terminated certain employees in accordancewith the terms of the collective-bargaining contract entered into on October 7.TheRespondent admits in its answer that prior to and during the negotiations for thesale of its stores, the Company and the Union were engaged in the negotiation of acollective-bargaining agreement.However, the Company argues and maintains thatan employer's duty to notify the union of any proposed changes in wages, hours, orother terms and conditions of employment, within the meaning of the Act, is satis-fied if the employer notifies the union of such change, and the union acquiesces in thechange, and does not request bargaining on the proposed change.B The pertinent testimony, findings, and conclusions in respect theretoThis record contains some testimony by witnesses for both sides as to which one ofthe parties was responsible for the final preparation and typing of the new collective-bargaining contract, and also the reasons and circumstances for the delays and certainother difficulties encountered between September 21, when full understanding as toterms was reached, and October 7, at which time the new agreement was actually2The credited testimony shows that negotiationsessionsbetween the parties were heldon May 30, June 12 and 19, July 14 and 28, August 16, and September 18 and 21.s Originally the Companyhad seven stores In the Memphis area, but at some subsequenttime one ofthem was destroyed by fire. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned by all parties.There is also testimony that during the periods of negotiationsfor a new contract, the Union's secretary-treasurer and chief negotiator, Sheppard,had made inquiries of the Respondent's director of personnel, M. M. Rochester, as tocirculated rumors coming to Sheppard that the Company was going to sell the storesin question.Rochester then denied having any knowledge as to these rumors, and as-sured Sheppard that he knew nothing about this matter. In this respect the GeneralCounsel argues that the Respondent was carrying on collective-bargaining negotiationswith the Union, and at the same time the Company was engaged in negotiations withPic-Pac for the purpose of selling most of its stores in the bargaining unit.As far asI am able to ascertain, this testimony is not directly material to the real issue in dis-pute.The Respondent admits that, prior to and during itssalenegotiations, the Com-pany and the Union were engaged in collective-bargaining negotiations for a newcontract.Moreover, the General Counsel doesnotcontend that the Respondent wasrequired to bargain about the decision to sell its stores. If this testimony has any valueat all in this proceeding, it must be considered as background to the events that sub-sequently transpired.I will now consider the testimony and arguments that the Respondent's conduct onOctober 14, as previously stated, violated the Act.The Union's Secretary-Treasurer Sheppard testified that on the morning of Octo-ber 14 he met with the Respondent's Division Manager Jack Weingarten, and thatWeingarten then told him that the Company was planning on selling some of its storesin the Memphis area, but that the Company would keep store "No. 7." Sheppardtestified thatWeingarten also informed him that: He had a "schedule" made out forthe employees who would go to store No. 7; there were approximately 50 employeeson this schedule, but that Weingarten did not show Sheppard the schedule. Sheppardfurther testified that Weingarten then told him that the Company did not need theother employees,Weingarten asked Sheppard for a letter to terminate these em-ployees, and Sheppard informed Weingarten that the Company and the Union had acontract to go by. Sheppard testified that nothing was said at this meeting relative toseverance pay to employees, and that he first learned of this matter on the afternoonof October 14 when he was present at one of the stores. Sheppard stated that onOctober 19 or 20 he was informed by the Respondent's Director of PersonnelRochester that Pic-Pac was going to keep the company employees.Under cross-examination Sheppard agreed that the contract of October 7 is the present bargain-ing agreement under which the employees at store No. 7 are now being employed.Respondent's Division Manager Weingarten credibly testified that on October 14he discussed with Sheppard a letter from the Company to employees notifying themof the sale of the stores, and that he handed Sheppard a copy of the same.4Wein-garten further stated that: He also informed Sheppard that the Company was retain-ing store No. 7; Weingarten then requested Sheppard's help in the staffing of this store;he informed Sheppard that this was going to be a difficult and tedious job in goingthrough the seniority roster and selecting the employees; the Company would beoperating within the framework of the existing October 7 contract; and Weingartenneeded as much help as he could get on this matter.Weingarten also testified that heexplained to Sheppard on this occasion the final paycheck, and the severance pay theemployees would receive, and that Sheppard registered no disagreement over thesearrangements.Weingarten stated further that: He had the work schedule on hisdesk; he handed Sheppard the seniority roster; he definitely requested and needed as-sistance from Sheppard in placing employees on the seniority roster within the workschedule; he wanted to minimize any mistakes; and he wanted to determine whichemployees were deserving of particular jobs in store No. 7, but Sheppard denied theUnion's assistance and help.C. Concluding findingsThe Board stated inGreat Falls Employers' Council, Inc., Retail Food DealersDivision, and Its Member Employers, etc.,123 NLRB 974, at 983, that where theunion acquiesces in the unilateral employer action that such unilateral conduct doesnot constitute a refusal to bargain. In theGreat Fallsdecision,inter alia,the cotti-pany involved therein advised the union by letter that the company withdrew assent* The letter was addressed to all store employees, and informed them,inter alia,thattheir employment with the Company would be officially terminated on October 14, as thestores had been sold to Pic-Pac.The employees were furtherinformedthat along withtheir final paycheck they would also receive an extra check as a token of appreciation forloyal service.The letter concluded by stating that further arrangements would be out-lined by the store managers, and that themanagers would also give them informationregardinginterviews with the new owner. See Respondent's Exhibit No. 1. WEINGARTEN FOOD CENTER OF TENN., INC.263to the terms of the old, expired contract, and then issued a written notice of recall tolocked-out employees.The reemployment was offered under the terms and conditionsset forth in the letter to the union, which eliminated any guaranteed minimum hoursper workweek or workday. The Board held that under these circumstances theunion was fully apprised of the unilateral action of the company, declined to requestbargaining about this matter, and acquiesced therein by expressly instructing theemployees to accept, and that accordingly such conduct was therefore not a refusalto bargain.InGeneral Electric Company,127NLRB 346, the company involved thereinoffered, by letter, to meet with the union and to discuss and explain a new program.In reversing the Trial Examiner the Board stated that even if they adopted the letteras merely an offer to discuss changes in the program, in the absence of any effortby the union to seek to broaden the scope of the discussions, the Board would be un-willing to conclude that such effort would have been futile.The Board furtherstated that the union did not seek a meeting with the company although the companyoffered to meet and discuss the program, and held that the mere announcement of theprogram did not violate Section 8(a) (5) or (1) of the Act.5DivisionManager Weingarten, a credible witness, testified that in his discussionwith the Union's Secretary-Treasurer Sheppard on October 14, he explained toSheppard the 1 week's severance pay the employees would receive, and over whichSheppard registered no disagreement.6Weingarten initially also informed Sheppardof the sale of five stores and that the Company was retaining store No 7, that acopy of the letter addressed to employees was given to Sheppard, and that Weingartenthen asked and requested Sheppard's help and assistance in placing employees onthe seniority roster for the work schedule relative to the staffing of store No. 7.7Sheppard stated that the assistance Weingarten requested of him was the signingof a proposed letter terminating the employees.This testimony by Sheppard I donot believe as there is no substantiating or credited testimony whatsoever in thisrespect.The General Counsel contends in its brief that the above communications on Octo-ber 14 by the Company to the Union were not the type of notices or bargaining con-templated by the Act, and that on the date in question the notifications to the Unionwere fait accompli, and the Respondent, therefore, violated its duty to bargain ingood faith.While the record here is clear that the Company prepared the letter to employeeswith the severance pay provision in it without first consulting the Union, nevertheless,under all the circumstances, and considering the record as a whole, I fail to find anyviolation under existing Board law. In the final analysis here the credited testimonyconclusively shows that the Union was afforded the opportunity to help and assist theRespondent in the proper assignment of the remaining employees in the unit to storeNo. 7.As far as I can ascertain by this record, the Union never objected to the ar-rangements nor did it register any disagreements on the general or detailed plans an-nounced in the letter sent to employees, and then discussed with Sheppard on October14, as aforestated.While there is factual basis in the General Counsel's argumentthat the action taken by the Company was previously determined and afforded theUnion no opportunity to initially present its position, nevertheless, the evidence stilldiscloses that the Union fully accepted the prepared announcement by the Company,and by so doing never subjected the arrangements to a give-and-take discussionstage, and certainly the Respondent openly invited suggestions and assistance fromtheUnion.Thus, the Union was fully apprised of the unilateral action by theCompany, and acquiesced therein.Furthermore, even if I adopted the GeneralCounsel's contention that the notification to the Union on October 14 was "faitaccompli," in the absence of any effort by the Union to even seek discussions or tobroaden the scope of the arrangements for terminations, I am unwilling to concludeon the basis of this record that such effort would have been futile. I find that theCompany, in a manner deemed adequate, did notify the Union of its intention to makechanges, and the Union ignored or did not accept this communication.Under thesecircumstances, no basis exists for holding that the Respondent in proceeding to makethe changes in question thereby refused to bargain with the Union, and accordinglydid not violate Section 8(a) (5) and (1) of the Act6 See alsoMitchell Plastics, Inc.,117 NLRB 597, 600; andL. L. MajureTransportCompany,95 NLRB 311, 316.6 The record reveals that the collective-bargaining contract of October 7 did not containany provisions as to severance pay.'The collective-bargaining contract signed by theparties onOctober 7 contained aseniority clause, General Counsel's Exhibit No 2. 264DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.(7) of the Act.2.The Unionis a labor organization within the meaning of Section 2(5) of theAct.3.TheRespondent has not engaged in unfair labor practices as alleged in thecomplaint.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in this case,it is recommended that the complaint herein bedismissed.Little Rock Hardboard CompanyandInternational Brotherhoodof Pulp,Sulphite and Paper Mill Workers,AFL-CIOSuperwood Corporation of DuluthandInternational Brother-hood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO.Cases Nos. 26-CA-1208, 26-CA-1222, and 26-CA-1259.Decem-ber 26, 1962DECISION AND ORDEROn September 10, 1962, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondents had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissed,as set forth in the attached Intermediate Report.Thereafter, theGeneral Counsel-filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the General Counsel's exceptions and brief, andthe entire record in these cases, and, as it finds merit in some of theGeneral Counsel's exceptions, hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, only to the extent con-sistent herewith.'1.The Trial Examiner found no violation of Section 8 (a) (1) ofthe Act on the ground, in part, that the shift leaders, some of whomwere charged with conduct violative of that section, were not super-visors within the meaning of the Act.We do not agree.'A substantial portionof theIntermediateReportconsistsof extensivequotations fromthe record and the briefs of the partiesfor the purposeof settingforth thefacts and theissues of these cases. It does not appearthatthis practice has resulted In prejudice toany of the parties.Nevertheless,we do not believethatan Intermediate Report whichrecites andadopts to thisunusual extentthe allegations of the adversariesin this pro-ceeding is a desirable exercise of the Trial Examiner's functionto providethe Board withhis own recitation of the facts and the reasons for his recommended findings.140 NLRB No. 26.